Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The Japanese patent documents cited in the information disclosure statement of 16 Match 2021 have been considered with respect to the provided English translations. 
Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0014] and [0042], the dashes in formulas “BixBa1-x(CoTi)yFe12-2yO19” and “BixSr1-x(CoTi)yFe12-2yO19” should be deleted. 
Applicants use the phrases “easy cone anisotropy” and “cone anisotropy” interchangeable. There is no evidence in the art that these two phrases have the same meaning. It is suggested to insert “easy” in the phrase “cone anisotropy”.
Finally, pargraph [0014] teaches x is 0.05-0.5 for the formula (BixSryBa1-x-y(CoTi)zFe12-2zO19 but pargraph 44 teaches x is 0-0.8. This discrepancy in the definition of the x variable for this formula needs to be corrected. Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities: The dashes in formulas “BixBa1-x(CoTi)yFe12-2yO19” and “BixSr1-x(CoTi)yFe12-2yO19” in this claim should be deleted.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite as to what is meant by “grain-oriented M-type hexagonal ferrite”. The term “grain” usually refers to the grains, or crystals, in a sintered body; but the process of claims 15 and 17 indicate that the oriented grains are particles since the processes of claim 17 do not produce single grains or crystals, the sintering step of claim 15 is optional and the specification teaches that the processes of claim 17 produces M-type hexagonal ferrite powders, or a plurality of single particles. The ferrite in the article and devices of claims 12-14 would be expected to be a sintered article since an unsintered body would be usable in the devices of claims 13 and 14. Thus it is unclear if the claimed ferrite of claims 1-11 is a green body where at least 30% of the particles in the body are aligned along the c-axis, which would be the ferrite resulting from the process of claims 15-21 when not sintered or if it is a sintered body where at least 30% of the grains in the body are aligned along the c-axis, which would be the ferrite resulting from the process of claims 15-21 when sintered and would be the expected ferrite in the articles and devices of claims 12-14. 
Claims 1 and 15 teaches the dopant is effective to provide planar magnetic anisotropy and magnetization in a cone anisotropy. These claims are indefinite since it is unclear if the “a cone anisotropy” refers to an easy cone anisotropy or to another type of cone anisotropy. The 
Claim 6 teaches x is 0-0.8 for the formula (BixSryBa1-x-y(CoTi)zFe12-2zO19. The specification teaches x for this formula as 0-0.8 and 0.05-0.5. The claim is indefinite since it is unclear if the claimed x value range is the range applicants intended to claim, or if it should be 0.05-0.5. 
Claim 17 is indefinite since it refers to “single grains”, but claim 15 from which it depends does not refer to “single grains”, it teaches “a plurality of grains”. In addition, it is unclear what are the “dry powders” being calcined and sintered” in the “calcining and sintering dry powder” process of claim 17, precursor powders for the M-type hexagonal ferrite or a powder of the M-type hexagonal ferrite.
Claim Interpretation
The ferrite of claims 1-11 is being interpreted as reading on either a green body where at least 30% of the particles in the body are aligned along the c-axis or a sintered body where at least 30% of the grains in the body are aligned along the c-axis. The ferrite of claims 12-14 is being interpreted as reading on a sintered body where at least 30% of the grains in the body are aligned along the c-axis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 10-12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2010/0173101.
This reference teaches microwave and milliwave devices comprising a thick film barium hexaferrite. The references teaches the grains of the barium hexaferrite are aligned along the c-axis perpendicularly to the c-plane (para [0015]), and that the barium hexaferrite film is produced by forming a thick film of a paste comprising barium hexaferrite particles, forming a green film by burning out the volatiles of the paste, aligning the particles in the paste during a first heat treatment and then sintering the green film having the aligned ferrite particles. The references implies that substantially all of the ferrite particles and grains are aligned. Pargraph [0039] teaches the film can be hot-pressed as the sintering step so that it has a density of 85-97%, which falls within the range of claim 10. The reference teaches the barium hexaferrite, which has the formula BaFe12O19 can be doped with at least one of Sc, In, Al and Ga (para [0030]), which reads upon the claimed ferrite,  and can be prepared by conventional ceramic processing techniques (para [0031]) , which applicants admits includes the calcining and sintering dry powder of claim 18. Pargraph [0031] teaches the ferrite particles have a size of about 1 micron, which falls within the range of claim 11.  Thus the references suggests the claimed grain-oriented ferrite, the claimed articles and the claimed process. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/10/22